DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and new claims 16-27 in the reply filed on 8/1/2022 is acknowledged. Claims 9-15 are cancelled. Claims 1-8 and 16-27 are pending.
Drawings
Replacement drawings were received on 1/6/2020 (1pg, Figure 2) and 2/29/2020 (4pgs, Figure 1, Figure 2, Figures 3 and 4, Figures 6 and 7).  These drawings are acceptable in part-Figures 1, 3, 4 and 7 are acceptable. 
However, Figure 2 does not comply with 37 CFR 1.84 (l) and (p)(1) in that the line quality (including lead lines) is too light to be reproduced, and the text is illegible. The subject matter of this application admits of illustration by a black and white drawing with solid black lines as outlined in 37 CFR 1.84(a)(1) and (c)-(y).
Specification
The disclosure is objected to because of the following informalities: Claim 24 lacks antecedent for “the edge” and while a band inherently has an edge, the claim doesn’t indicate if a specific edge of the band is referenced. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 16-20, 24, and 25 are rejected under 35 U.S.C. 102a(1) as being anticipated by Ogawa (U.S. 2010/0132093). Ogawa discloses the invention as claimed. Ogawa teaches a garment fastening system, comprising: a garment (pants or skirt), comprising a band of material 5 configured to at least partially encircle and hold at least part of a human user’s body; a plurality of grip-enhancing sub-elements 2 disposed on an inward-facing side of said band of material; wherein said grip-enhancing sub-elements are arranged in a pattern on or about said band of material (patterns shown in Figs.3a-c); wherein said grip-enhancing sub-elements are at least partially held within a channel within said inward-facing side of said band of material (Fig. 1 shows the elements held within recesses 2a, considered equivalent to the claimed channel). The pattern comprises repeated sub-pattern elements of said grip-enhancing sub-elements (Figures 3a-c shows repeated sub-pattern elements 2).  The grip-enhancing sub-elements 2  are attached to a backer material 1 comprising elastic material (disclosed as a knit fabric which inherently has elastic properties). The plurality of grip-enhancing sub-elements are integral with said band of material and are integral with said backer material in that the elements are part of a molded layer provided to the backer material and the backer material is assembled to the band of material 5.  The band of material 5 is a waistband of said garment (band of material is assembled to waist part of trousers or a skirt as in par. 38). The plurality of grip-enhancing sub-elements are fewer per unit of area at the left and right edges of the band of material and the plurality of grip enhancing sub-elements are arranged in a V-shaped pattern, and configured to enhance the positioning of a garment on a user’s body. Figure 3c shows the V-shaped pattern of elements 2a’’. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of DeSimone (U.S. 2019/0350269). Ogawa discloses the invention substantially as claimed but doesn’t teach the repeated sub-pattern elements of said grip-enhancing sub-elements are uniformly spaced from one another or are non-uniformly spaced from one another. DeSimone teaches a garment with a pattern of grip-enhancing sub-elements as in par. 23 where the rows of dots are arranged uniformly or non-uniformly to achieve a particular gripping profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa to provide the grip-enhancing sub-elements arranged uniformly or non-uniformly in order based upon a desired end use and desired gripping profile or effect. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Tomiyasu et al. (U.S. 2002/0071939). Ogawa discloses the invention substantially as claimed but doesn’t teach the bottom garment is a pair of shorts, a pair of tights or leggings, or underwear.  Tomiyasu teaches that it’s known to provide an antislip band at a waist portion of underwear as in par.11. Based on the teachings of Ogawa and Tomiyasu to provide bottom garments with an antislip band at the waist portion, it would have been obvious to improve other types of bottom garments such as tights, leggings, or shorts in the same manner by providing the antislip/grip enhancing elements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa to provide the grip-enhancing sub-elements to shorts, tights, leggings, or underwear as each of these garments has a waistband/waist portion and is suitable based upon desired lower body coverage. 
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Webb (U.S. 2017/0013888) and Hoeven (U.S. 2016/0157529). Ogawa discloses the invention substantially as claimed, but doesn’t teach the plurality of grip-enhancing sub-elements extend onto an interior surface of said garment below said band of material and the pattern is a gradient, wherein said plurality of grip-enhancing sub-elements decrease in frequency per unit of area of said interior surface of said garment in at least one direction. Webb teaches that it’s known in the art to provide an interior surface of a pants/shorts garment 604 with a grip-enhancing area 605/607 shown in Figure 6 as positioned below the waistband of the garment. The grip-enhancing area may take various shapes and patterns including dots of gripping material and multiple hexagonal gripping members. Paragraph 71 discloses the grip-enhancing area along the base of the shirt is useful to hold the shirt in place during exercise or movement and the grip-enhancing area on the interior of the pants below the waistband would also function to hold the pants garment in place as the interior gripping elements interface with the wearer’s skin or with a shirt. Hoeven teaches that it is known in the art to provide grip-enhancing sub-elements 41 to an interior surface 31 of a garment (bra or stockings) having a particular distribution or density such that the grip-enhancing sub-elements have a frequency per unit of area of the interior surface in at least one direction to provide optimal gripping properties of the garment to the wearer’s skin, while also allowing for breathability throughout the spaces between sub-elements. Therefore, the degree of breathability is affected by the orientation of the sub-elements such that a decrease in frequency per unit of area in at least one direction is expected to result in increased breathability or airflow as the frequency per unit of area of the sub-elements decreases. Providing a pattern that is a gradient wherein the plurality of sub-elements decrease in frequency per unit of area of the interior surface in at least one direction, such as a direction from a band center to a band edge, is expected to provide a more comfortable garment fit due to the increased airflow entering a garment interior from an edge of the band towards a center of the band. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa’s garment fastening system such that the plurality of grip-enhancing sub-elements extend onto an interior surface of the garment below the band of material as Webb teaches this configuration of sub-elements is known in the art to provide anti-slip properties to the pants to retain the pants in position on the wearer’s body or to retain a shirt tucked inside the pants. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa’s garment fastening system such that the pattern is a gradient wherein the plurality of grip-enhancing sub-elements decrease in frequency per unit of area of the interior surface of the garment in at least one direction because Hoeven teaches it is known to select a particular density or frequency for sub-elements to provide a desired airflow to the wearer’s skin. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732